COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Clinton Donald Johns v. William Stephens, Director, Texas
                            Department of Criminal Justice, Correctional Institutions
                            Division

Appellate case number:      01-15-00639-CV

Trial court case number:    2015-17750

Trial court:                157th District Court of Harris County

        On August 6, 2015, appellant, Clinton Donald Johns, proceeding pro se and
incarcerated, filed an affidavit of indigence for appellate costs in this Court in the above-
referenced appeal, which we referred to the trial clerk to be filed. See TEX. R. APP. P.
20.1(a)(2), (c)(1), (d), 25.1(a). On October 20, 2015, the trial clerk filed an original
clerk’s record in this Court with, among other things, the trial court’s order, signed on
June 17, 2015, overruling the trial clerk’s contest to appellant’s affidavit of indigence for
trial-court costs, but there was no timely contest to appellant’s affidavit of indigence for
appellate costs, filed in the trial court on August 7, 2015. See id. at 20.1(e)(1).
        Accordingly, the allegations in the affidavit of indigence are deemed true, and
appellant is entitled to proceed without advance payment of appellate costs. See TEX. R.
APP. P. at 20.1(f). The Clerk of this Court is ORDERED to deem the appellant indigent
and that he is allowed to proceed on appeal without advance payment of costs for
purposes of the appellate filing fee and the clerk’s and reporter’s record fees.
        Because the clerk’s record has already been filed, it is further ORDERED that the
court reporter file with this Court, within 10 days of the date of this order and at no cost
to appellant, a reporter’s record containing the items specified in Texas Rule of Appellate
Procedure 34.6(a) or an information sheet confirming that no reporter’s record was taken.
See TEX. R. APP. P. 20.1(k).

       It is so ORDERED.
Judge’s signature:/s/ Laura Carter Higley
                   Acting individual
Date: November 3, 2015